DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on August 23, 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed February 23, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22, 24, 26, 27, 28, 32-36, 40-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parthasarathy US 2004/0076718 in view of Rongey US 3,808, 341 and Hough US 5,488,898.
Regarding claim 22, 28, 40-43 Parthasarathy teaches a process for making a coated kibble comprising extruding core ingredients to form a core material [0023]; providing a drying oven at a temperature of about 71⁰C to 148⁰C [0024] and wherein the core material exiting the extruder has a moisture content in the range of about 18% to 28% [0023]. It is noted that Parthasarathy does not expressly recite “the core material having a temperature of about 85⁰C to about 95⁰C”; however, Parthasarathy teaches “the temperature inside the extruder 28 is generally prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Parthasarathy teaches drying the core material, coating the product with flavoring and wherein the final coated product has a moisture content of less than 12% [0011]. 
While Parthasarathy teaches coating, “the extruded particles are dried and may be coated with flavorings and/or fat” [0011], Parthasarathy does not expressly disclose coating the core as presently claimed.
Rongey discloses a pet food comprising a core having a first and second coating thereon. Rongey (col. 2, lines 10-45): 

    PNG
    media_image1.png
    665
    437
    media_image1.png
    Greyscale

Thus, the first coating layer comprises a protein component and a binder (whey proteins, whole egg, etc) and does not comprise a fat. Subsequent coating layer comprises vitamins and a fat. It is obvious the vitamins are a “premix” since Rongey uses plural language and does not teach forming the vitamins.
While Rongey does not expressly recite “wherein the temperature of the core material at the start of the coating step is 1⁰C to about 40⁰C lower than a melting point temperature of the coating component having the highest melting point temperature”, Rongey does teach, “By suitable control of the temperature of the coating, the core and the surrounding atmosphere, uniform coatings comparable to those formed by enrobing techniques may be attained.” (col. 2, line 25). Thus, Rongey would lead one of ordinary skill to determine and control the temperature of materials during coating to obtain a uniformly coated product. Since applicant as failed to show criticality with respect to “wherein the temperature of the core material at the start of the coating step is 1⁰C to about 40⁰C lower than a melting point temperature of the coating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” (MPEP 2144.05 II.A.), said recitation of the temperature is not considered support of patentability over the prior art. 
It is also noted that Rongey teaches coating may be applied by spraying, tumble-coating, or by the use of conventional enrobing or battering equipment” (col. 2, line 25) and does not expressly recite a “paddle mixer” as presently claimed. However, as taught by Rongey, it would have been obvious for one of ordinary skill in the art to utilize any conventional and available coating apparatus. 
Hough teaches a paddle mixer coating apparatus which is “a simpler apparatus less likely to plug, capable of handling chunks or fees that might periodically occur, or pieces of paper or the like which may be contained in the particulate material, without disruption of the apparatus. The interior surfaces should remain clean of the product, and the apparatus should be capable of quick modification to handle various types of products and rates of flow, and not require a drive motor or drive mechanism below the liquid dispersing disc to potentially contaminate the product, or be fouled thereby, or cause product hangup.” Hough discloses wherein animal feed is introduced into the apparatus and coating is applied downward, along one side of the paddle mixer and the mixer is counter-rotating dual axis paddle mixer (col. 1, lines 25-65; col. 3, lines 25-35; col. 4, lines 10-30). 

Regarding claim 24, claim 22 is applied as stated above. Parthasarathy teaches providing a drying oven at a temperature of about 71⁰C to 148⁰C [0024], the temperature of the core leaving the drying oven is expected to be within said range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 26 and 27, claim 22 is applied as stated above. Rongey does not expressly disclose the order of application for the binder and protein component, only that the coating comprised both. Applicant is reminded that “selection of any order performing process steps is prima facie obvious in the absence of new or unexpected results” In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (MPEP 2144.04 (IV)(C )).
Regarding claim 33, claim 22 is applied as stated above. The prior art teaches the method as stated above in the rejection of claim 22. Modified Parthasarathy does not expressly disclose wherein the core material and first layer does not comprises a sensitive ingredient as claimed. However, as it is known in the art for pet food to comprise a variety of ingredients, the determination to exclude or include any ingredient would have depended on the taste, function, nutritional value, etc. desired for the product and said determination would have been routine and obvious to one of ordinary skill in the art.  
Regarding claims 35, 36, and 39, claim 22 is applied as stated above. The prior art does not expressly disclose the claimed vitamin premix or amount; however, the choice of vitamins,  the form of vitamins, and the amount of vitamins would have been routine determinations by one of ordinary skill in the art based on the desired nutritional value and what type of ingredient readably available. Moreover, Parthasarathy teaches it is known to use dry vitamin ingredients, to include vitamins A, B, and E [0020] in the manufacturing of dry kibble.

Claims 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parthasarathy US 2004/0076718 in view of Rongey US 3,808, 341 and in further view of Forberg WO 1998043682.
Regarding claims 29-30, claim 22 is applied as stated above. It is well-known in the art that pet food can become contaminated with Salmonella and although a salmonella deactivation step is not expressly taught by modified Parthasarathy it would have been obvious for one to preform said step. Forberg teaches it is known to effectively kill salmonella in animal feed by using high temperature of 90-95°C by the use of steam (page 2, line 20). Thus, one of ordinary skill in the art at the time of the invention would have been motivated to use known technique, such as taught by Forberg, in the invention of modified Parthasarthy, to effectively kill salmonella and have a non-contaminated pet food.
Regarding claim 31, claim 30 is applied as stated above. The prior art does not expressly disclose the amount of pressure associated with the steam treatment; however, it would have been obvious to one of ordinary skill in the art to use the steam at a pressure and rate needed to for safe processing and which destroyed salmonella as suggested by Froberg.

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 
Applicant’s present limitation with respect to the paddle mixer is addressed in the rejection above. 
Parthasarathy does not expressly disclose a specific coating apparatus and Rongey teaches coating may be applied by spraying, tumble-coating, or by the use of conventional enrobing or battering equipment” (col. 2, line 25) and does not expressly recite a “paddle mixer” as presently claimed. However, as taught by Rongey, it would have been obvious for one of ordinary skill in the art to utilize any conventional and available coating apparatus, such as the paddle coating apparatus of Hough (see rejection above).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792